           Case 1:21-cv-00616-RP Document 49 Filed 08/04/21 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

    WHOLE WOMAN’S HEALTH, et al.,             §
                                              §
                        Plaintiffs,           §
    v.                                        §           Cause No. 1:21-cv-00616-RP
                                              §
    AUSTIN REEVE JACKSON, et al.,             §
                                              §
                       Defendants.            §


     DEFENDANT JUDGE JACKSON’S RULE 12(b)(1) MOTION TO DISMISS


         The Honorable Austin Reeve Jackson, Judge of the 114th District Court of

Texas (“Judge Jackson”), files this Motion to Dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(1). This Court should dismiss Plaintiffs’ claims against Judge

Jackson for lack of subject matter jurisdiction.

                                      I NTRODUCTION

         Plaintiffs ask this Court to issue an advisory opinion on how a state judge

ought to adjudicate hypothetical constitutional challenges to state laws that may or

may not ever be brought in that state judge’s court. This Court has no jurisdiction to

grant Plaintiffs’ baseless request. 1

         First, there is no case or controversy between Plaintiffs and Judge Jackson. It

is a fundamental principle of constitutional jurisprudence that outside of a case or

controversy, a federal court lacks jurisdiction to opine on the meaning of the law.



1     Although no class has been certified, all the arguments raised in this Motion
to Dismiss would apply with equal force to all the other state judges across Texas.


                                        Page 1 of 13
         Case 1:21-cv-00616-RP Document 49 Filed 08/04/21 Page 2 of 13




Further, it is specifically well-established that there is no case or controversy

between a plaintiff challenging a state law and the judges tasked with applying that

law. Bauer v. Texas, 341 F.3d 352, 359 (5th Cir. 2003); Chancery Clerk of Chickasaw

County v. Wallace, 646 F.2d 151, 160 (5th Cir. 1981). Article III of the U.S.

Constitution requires a justiciable controversy, but “[t]he requirement of a

justiciable controversy is not satisfied where a judge acts in his adjudicatory

capacity.” Bauer, 341 F.3d at 359. Because this Court lacks jurisdiction over

Plaintiffs’ claims against Judge Jackson, it is “powerless to act except to say that [it]

cannot act.” Okpalobi v. Foster, 244 F.3d 405, 409 (5th Cir. 2001) (en banc).

      Second, sovereign immunity bars Plaintiffs’ claims against Judge Jackson.

The Ex parte Young doctrine does not permit a cause of action against state judges,

and Judge Jackson does not “enforce” S.B. 8 2 within the meaning of Ex parte Young.

That means this “is essentially a suit against the State,” id. at 467, and is thus

barred by sovereign immunity. See City of Austin v. Paxton, 943 F.3d 993, 997 (5th

Cir. 2019).

                                   B ACKGROUND

      In enacting S.B. 8, the Texas Legislature found, among other things, that “to

make an informed choice about whether to continue her pregnancy, [a] pregnant

woman has a compelling interest in knowing the likelihood of her unborn child

surviving to full-term birth based on the presence of cardiac activity.” S.B. 8 § 3 (to

be codified at Tex. Health & Safety Code § 171.202). Accordingly, the statute



2     Act of May 19, 2021, 87th Leg., R.S., S.B. 8, effective Sept. 1, 2021 (“S.B. 8”).


                                      Page 2 of 13
         Case 1:21-cv-00616-RP Document 49 Filed 08/04/21 Page 3 of 13




requires a physician to determine, using a method that is “consistent with the

physician’s good faith and reasonable understanding of standard medical practice,”

“whether the woman’s unborn child has a detectable fetal heartbeat.” S.B. 8 § 3 (to

be codified at Tex. Health & Safety Code § 171.203). It further prohibits abortion

after a fetal heartbeat is detected, unless that would constitute an undue burden on

a woman seeking an abortion. See S.B. 8 § 3 (to be codified at Tex. Health & Safety

Code §§ 171.204, 171.209). S.B. 8’s requirements are enforceable exclusively through

the private civil action created under the statute. See S.B. 8 § 3 (to be codified at Tex.

Health & Safety Code § 171.207(a)).

      Plaintiffs are various abortion clinics and abortion doctors, Compl. ¶¶ 24–35

(collectively “Abortion Providers”), as well as other organizations that advocate for

abortions and two individuals who allegedly provide spiritual care and counseling,

Compl. ¶¶ 37–46 (“Abortion Advocates”). The Abortion Providers allege S.B. 8 harms

them by prohibiting “the bulk of ” the abortions they perform, Compl. ¶ 102, or, if

they continue to perform such abortions, by exposing them to private lawsuits,

Compl ¶ 103. The Abortion Advocates allege they could likewise face private

lawsuits and liability for aiding and abetting abortions prohibited by S.B. 8 and that

they will have to shift resources if the abortion providers stop performing prohibited

abortions. Compl. ¶¶ 111–12.

      In addition to Judge Jackson, Plaintiffs have also sued numerous heads of

state agencies, a state district clerk, and a private citizen. With respect to Judge

Jackson, Plaintiffs allege that he—and “potentially more than 1,000” other Texas




                                      Page 3 of 13
        Case 1:21-cv-00616-RP Document 49 Filed 08/04/21 Page 4 of 13




judges, Compl. ¶ 118—will “enforce” S.B. 8 by “implementing the remedies

mandated by S.B. 8,” Compl. ¶ 120. On that basis, Plaintiffs seek to certify a

defendant class of “all judges in the State of Texas with jurisdiction over the civil

actions created by S.B. 8.” Compl. ¶ 48. Plaintiffs seek relief from this Court that

would effectively instruct Judge Jackson (and the putative class of Texas judges) to

dismiss lawsuits brought under S.B. 8 without actually adjudicating them. As

explained below, this Court has no jurisdiction to grant such relief.

                         A RGUMENT & A UTHORITIES

I.    Plaintiffs’ claims against Judge Jackson are not cognizable under
      Article III.

      Plaintiffs’ challenge to the constitutionality of a state law cannot

constitutionally be brought in the guise of a federal lawsuit against Judge Jackson

(or any of the rest of Texas’s judges). As the Fifth Circuit explained over forty years

ago, “judges do not have a sufficiently ‘personal stake in the outcome of the

controversy as to assure that concrete adverseness which sharpens the presentation

of issues on which the court so largely depends for illumination of difficult

constitutional questions.’” Chancery Clerk of Chickasaw County, 646 F.2d at 160

(quoting Baker v. Carr, 369 U.S. 186, 204 (1962)). As such, “[t]he [Article III]

requirement of a justiciable controversy is not satisfied where a judge acts in his

adjudicatory capacity.” Bauer, 341 F.3d at 359.

      The Fifth Circuit is not alone in rejecting such a theory of liability. See, e.g.,

Cooper v. Rapp, 702 F. App’x 328, 333 (6th Cir. 2017); Mendez v. Heller, 530 F.2d

457, 461 (2d Cir. 1976); Lindke v. Lane, No. 19-CV-11905, 2021 WL 807727, at *10



                                     Page 4 of 13
         Case 1:21-cv-00616-RP Document 49 Filed 08/04/21 Page 5 of 13




(E.D. Mich. Mar. 3, 2021). As the Second Circuit noted, a judge’s posture is simply

“not in any sense the posture of an adversary to the contentions made on either side

of the case.” Mendez, 530 F.2d at 459; see also Cooper, 702 F. App’x at 333–34 (a

judge acts as “a disinterested judicial adjudicator, bound to decide the issues before

him according to the law”).

      Plaintiffs do not allege that Judge Jackson will act in anything other than his

adjudicatory capacity if he presides over a lawsuit brought under S.B. 8. Indeed,

Plaintiffs sued Judge Jackson because he has “authority to hear civil suits under

S.B. 8.” Compl. ¶ 122. And Plaintiffs further recognize they have named him in his

judicial capacity. Docket No. 19 at 4; compare Compl. ¶ 120, with Compl. ¶ 128.

Section 1983 expressly prohibits injunctive relief against “a judicial officer for an act

or omission taken in such officer’s judicial capacity” unless “a declaratory decree was

violated or declaratory relief was unavailable.” 42 U.S.C. § 1983. Citing that

provision, Plaintiffs recognize that “only declaratory relief is available at this time

against the defendant class of judges.” Docket No. 19 at 4. However, Plaintiffs’

attempt to obtain any relief against state judges is fatally flawed for lack of an Article

III case or controversy.

      The traditional three-part standing inquiry yields the same result. Article III

standing requires an injury-in-fact, traceability, and redressability. See Lujan v.

Defs. of Wildlife, 504 U.S. 555, 560 (1992). Plaintiffs have failed to plausibly allege

any of these three elements, but perhaps the most glaring failure is the lack of

traceability. The traceability element of Article III standing requires that a




                                      Page 5 of 13
         Case 1:21-cv-00616-RP Document 49 Filed 08/04/21 Page 6 of 13




plaintiff ’s injury must be “fairly . . . trace[able] to the challenged action of the

defendant, and not . . . th[e] result [of] the independent action of some third party

not before the court.” Id. Even if Plaintiffs could plausibly allege that a lawsuit

against them under S.B. 8 would constitute a cognizable injury-in-fact, such an

alleged injury would not be traceable to any action by Judge Jackson. Instead, it

would be the result of a private third party’s actions to sue Plaintiffs in a state court

(perhaps Judge Jackson’s court, or perhaps some other state district court). Judge

Jackson has no control over whether that ever happens. He patently “ha[s] no

authority to prevent a private plaintiff from invoking the statute in a civil suit.”

Okpalobi, 244 F.3d at 427. Because Plaintiffs’ alleged injury is not traceable to Judge

Jackson, Plaintiffs have no standing to sue Judge Jackson. Plaintiffs’ claims against

Judge Jackson are not even facially cognizable under Article III as a matter of law.

II.   Sovereign immunity bars Plaintiffs’ claims against Judge Jackson.

      There is yet another jurisdictional reason Plaintiffs cannot proceed against

Judge Jackson: sovereign immunity. “The only way to bring an official-capacity claim

against an officer of the State is to do so under the equitable cause of action

recognized in Ex parte Young,” 209 U.S. 123 (1908). Freedom From Religion Found.,

Inc. v. Mack, No. 21-20279, 2021 WL 2887861, at *4 (5th Cir. July 9, 2021). That

equitable cause of action relies on the fiction that a state official who is violating (or

intends to violate) federal law is stripped of his sovereign authority to act on behalf

of the State. Id.; see Pennhurst State School & Hospital v. Halderman, 465 U.S. 89,

104 (1984) (“[A]n official who acts unconstitutionally is ‘stripped of his official or

representative character’” (quoting Ex parte Young, 209 U.S. at 60); American Civil


                                      Page 6 of 13
         Case 1:21-cv-00616-RP Document 49 Filed 08/04/21 Page 7 of 13




Liberties Union of Miss., Inc. v. Finch, 638 F.2d 1336, 1340 (5th Cir. 1981) (“[A]n

official who acts unlawfully may not claim the immunity of his sovereign” (emphasis

added)). 3

       Importantly, this equitable cause of action does not extend to injunctions

against state courts. Ex parte Young, 209 U.S. at 163. Although federal courts

generally may enjoin a state official who acts in violation of the federal Constitution,

this authority does not include the power to enjoin state courts. Id. Indeed, the

Supreme Court expressly explained in Ex parte Young that “the right to enjoin an

individual, even though a state official, from commencing suits . . . does not include

the power to restrain a court from acting in any case brought before it.” Id.

(emphasis added). This conclusively negates Plaintiffs’ attempt to sue Judge Jackson

in federal court.

       To the extent Plaintiffs maintain that they can obtain declaratory relief

against Judge Jackson, as distinct from injunctive relief, such a position equally

fails. Although Plaintiffs have not even attempted to invoke the Declaratory

Judgment Act, should they do so, it is well-established that “[t]he Declaratory

Judgment Act is not an independent ground for jurisdiction; it permits the award of

declaratory relief only when other bases for jurisdiction are present.” Jones v.

Alexander, 609 F.2d 778, 781 (5th Cir. 1980). Because this Court lacks jurisdiction

to grant injunctive relief, it similarly lacks jurisdiction to grant declaratory relief.



3      Plaintiffs cite only 42 U.S.C. § 1983, making no mention of this equitable cause
of action. Even assuming Plaintiffs could cure that pleading defect, however, Ex parte
Young does not apply to their claims against Judge Jackson.


                                      Page 7 of 13
         Case 1:21-cv-00616-RP Document 49 Filed 08/04/21 Page 8 of 13




      Further, the entire purpose of the “declaratory” relief Plaintiffs seek is for this

Court to effectively tell Judge Jackson how to adjudicate all lawsuits that may be

brought in his court under S.B. 8—i.e., instruct him to dismiss them outright. In

other words, Plaintiffs’ request for “declaratory” relief is a thinly-veiled request for

this Court to tell Judge Jackson how to be a judge. The Fifth Circuit has recently

denied a similar attempt to skirt jurisdictional requirements by cloaking requested

relief as “declaratory.” See Planned Parenthood Gulf Coast, Inc. v. Phillips, No. 18-

30699, 2021 WL 2980702, at *9 (5th Cir. July 15, 2021) (reasoning that where a

request for declaratory relief would effectively tell a state official to take or not take

certain actions, it should be treated similarly to a request for injunctive relief).

      Finally, even if an Ex parte Young injunction against a state court were not “a

violation of the whole scheme of our government,” Ex parte Young, 209 U.S. at 163,

Plaintiffs misapprehend the concept of “enforcement” under Ex parte Young.

Enforcement is “typically” found where the defendant official has state-granted

authority to compel action by the plaintiff or to constrain the plaintiff ’s actions. City

of Austin v. Paxton, 943 F.3d 993, 1000 (5th Cir. 2019). S.B. 8 does not give Judge

Jackson any such authority. If Plaintiffs violate S.B. 8, there is nothing Judge

Jackson can do about it. He can only “wait for cases to come to [him]” and then

adjudicate them properly. This Court must do likewise. See Greenlaw v. United

States, 554 U.S. 237, 244 (2008).




                                      Page 8 of 13
         Case 1:21-cv-00616-RP Document 49 Filed 08/04/21 Page 9 of 13




                             C ONCLUSION & P RAYER

      This Court lacks jurisdiction to grant any relief against Judge Jackson (or any

of the other putative class members of all the other state judges across Texas).

Plaintiffs have no case or controversy against Judge Jackson and lack standing to

sue him under Article III. Judge Jackson is also entitled to sovereign immunity from

Plaintiffs’ claims. Accordingly, this Court should dismiss Plaintiffs’ claims against

Judge Jackson without subjecting him to any further burdens of litigation.

      If Plaintiffs are concerned with the overall constitutionality of S.B. 8, they

may litigate their constitutional challenges in state court if and when they are sued

there. A state district judge “is not an adversary of [Plaintiffs], but a judicial officer

bound to decide the issue according to the law as he finds it.” Mendez v. Heller, 380

F. Supp. 985, 990 (E.D.N.Y. 1974), vacated on other grounds, 95 S. Ct. 1107 (1975),

affirmed on remand, 530 F.2d 457 (2d Cir. 1976). Plaintiffs cannot establish federal

jurisdiction over state judges merely by expressing their subjective fear that state

judges may not properly adjudicate constitutional challenges to state statutes in

their own courts. The very suggestion that state judges cannot properly adjudicate

constitutional challenges to state statutes turns the “presumption of honesty and

integrity in those serving as adjudicators” on its face. See Withrow v. Larkin, 421

U.S. 35, 47 (1975). This Court has no jurisdiction over Judge Jackson or any other

Texas judge.

      For all the foregoing reasons, Judge Jackson respectfully requests this Court

to dismiss all Plaintiffs’ claims against him for lack of jurisdiction.




                                      Page 9 of 13
Case 1:21-cv-00616-RP Document 49 Filed 08/04/21 Page 10 of 13




                            Respectfully submitted.

                            KEN PAXTON
                            Attorney General of Texas

                            BRENT WEBSTER
                            First Assistant Attorney General

                            GRANT DORFMAN
                            Deputy First Assistant Attorney General

                            SHAWN E. COWLES
                            Deputy Attorney General for Civil Litigation

                            THOMAS A. ALBRIGHT
                            Chief - General Litigation Division

                            /s/ Benjamin S. Walton
                            BENJAMIN S. WALTON
                            Texas Bar No. 24075241
                            Benjamin.Walton@oag.texas.gov
                            CHRISTOPHER D. HILTON
                            Texas Bar No. 24087727
                            Christopher.Hilton@oag.texas.gov
                            HALIE DANIELS
                            Texas Bar No. 24100169
                            Halie.Daniels@oag.texas.gov
                            Assistant Attorneys General
                            General Litigation Division
                            BETH KLUSMANN
                            Texas Bar No. 24036918
                            Beth.Klusmann@oag.texas.gov
                            NATALIE D. THOMPSON
                            Texas Bar No. 24088529
                            Natalie.Thompson@oag.texas.gov
                            Assistant Solicitors General
                            Office of the Attorney General
                            P.O. Box 12548, Capitol Station
                            Austin, Texas 78711-2548
                            (512) 463-2120 – Phone
                            (512) 320-0667 – Fax
                            Counsel for State Defendants




                        Page 10 of 13
        Case 1:21-cv-00616-RP Document 49 Filed 08/04/21 Page 11 of 13




                              CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2021, a true and correct copy of this document
was electronically filed using the Court’s CM/ECF system, which will send
notification of such filing to the following counsel of record:

Christen Mason Hebert                   Julie Murray
Johns & Hebert PLLC                     Richard Muniz
2028 East Ben White Blvd                Planned Parenthood Federation of America
Suite 240-1000                          1110 Vermont Ave., NW Ste 300
Austin, TX 78741                        Washington, DC 20005
(512) 399-3150                          (202) 973-4997
chebert@johnshebert.com                 Julie.murray@ppfa.org
                                        Richard.muniz@ppfa.org
Attorney for all Plaintiffs
                                        Attorneys for Planned Parenthood of Greater
                                        Texas Surgical Health Services, Planned
                                        Parenthood South Texas Surgical Center,
                                        Planned Parenthood Center for Choice, and
                                        Dr. Bhavik Kumar

Stephanie Toti                          Rupali Sharma
LAWYERING PROJECT                       LAWYERING PROJECT
41 Schermerhorn Street #1056            197 Pine Street, Apt. 23
Brooklyn, NY 11201                      Portland, ME 04102
(646) 490-1083                          (908) 930-6445
stoti@lawyeringproject.org              rsharma@lawyeringproject.org

Attorneys for The Afiya Center,         Attorneys for The Afiya Center, Frontera
Frontera Fund, Fund Texas               Fund, Fund Texas Choice, Jane’s Due
Choice, Jane’s Due Process,             Process, Lilith Fund for Reproductive
Lilith Fund for Reproductive            Equity, North Texas Equal Access Fund
Equity, North Texas Equal
Access Fund




                                    Page 11 of 13
       Case 1:21-cv-00616-RP Document 49 Filed 08/04/21 Page 12 of 13




Molly Duane                         Julia Kaye
Kirby Tyrrell                       Brigitte Amiri
Melanie Fontes                      Chelsea Tejada
Center for Reproductive Rights      American Civil Liberties Union Foundation
199 Water Street, 22nd Floor        125 Broad Street, 18th Floor
New York, NY 10038                  New York, NY I 0004
(917) 637-3631                      (212) 549-2633
mduane@reprorights.org              jkaye@aclu.org
ktyrrell@reprorights.org            bamiri@aclu.org
mfontes@reprorights.org             ctejada@aclu.org

Jamie A. Levitt                     Lorie Chaiten
J. Alexander Lawrence               American Civil Liberties Union Foundation
Morrison & Foerster LLP             1640 North Sedgwick Street
250 W. 55th Street                  Chicago, IL 60614
New York, NY 10019                  (212) 549-2633
(212) 468-8000                      rfp_lc@aclu.org
jlevitt@mofo.com
alawrence@mofo.com                  Adriana Pinon
                                    David Donatti
Attorneys for                       Andre Segura
Whole Woman’s Health,               ACLU Foundation of Texas, Inc.
Whole Woman’s Health Alliance,      5225 Katy Freeway, Suite 350
Marva Sadler, Southwestern          Houston, TX 77007
Women’s Surgery Center,             Tel. (713) 942-8146
Allison Gilbert, MD.,               Fax: (713) 942-8966
Brookside Women’s Medical           apinon @aclutx.org
Center PA d/b/a Brookside           ddonatti@aclutx.org asegura@aclutx.org
Women's Health Center and
Austin Women’s Health Center,     Attorneys for Houston Women’s Clinic
Alamo City Surgery Center PLLC
d/b/a Alamo Women’s
Reproductive Services,
Houston Women’s Reproductive
Services, Reverend Daniel Kanter,
and Reverend Erika Forbes.




                                 Page 12 of 13
       Case 1:21-cv-00616-RP Document 49 Filed 08/04/21 Page 13 of 13




Hacker/Stephens LLP                    Mitchell Law PLLC
Heather G. Hacker                      Jonathan F. Mitchell
Andrew B. Stephens                     111 Congress, Suite 400
108 Wild Basin Rd. South               Austin, TX 78701
Suite 250                              (512) 686-3940
Austin, TX 78746                       jonathan@mitchell.law
(512) 399-3022
heather@hackerstephens.com             Attorney for Mark Lee Dickson
andrew@hackerstephens.com

Attorneys for Penny Clarkston

M. Shane McGuire
THE MCGUIRE FIRM, PC
102 N College, Suite 301
Tyler, Texas 75702
(903) 630-7154 – Phone
(903) 630-7173 – Fax

Additional attorney for Judge Austin
Reeve Jackson




                                             /s/ Benjamin S. Walton
                                       BENJAMIN S. WALTON
                                       Assistant Attorney General




                                  Page 13 of 13
